KOGAN, Justice,
concurring in part, dissenting in part.
I concur with the majority opinion regarding League of Women Voters v. Smith, Advisory Opinion to the Attorney General re Property Rights and Advisory Opinion to the Attorney General re Revenue Limits.
I only concur with the majority opinion in Advisory Opinion to the Attorney General re Tax Limitation because of this Court’s opinion in Fine v. Firestone, 448 So.2d 984 (Fla.1984), which indicated that taxes and user fees are two separate subjects and cannot be combined in the same amendment. However, if I were writing on a clean slate I would not so hold.
I must, however, dissent from the majority opinion concerning Advisory Opinion to the Attorney General re Voter Approval of New Taxes. I believe that it, in fact, does meet the single subject rule. I also find that the ballot summary is not confusing and in fact does apprise voters of exactly what the amendment purports to do — require a public referendum on all new taxes. I would permit this proposed amendment to be placed on the ballot.
SHAW, J., concurs.